Citation Nr: 1612391	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-48 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1968 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, the Board remanded this matter for further development.  The Board finds that there has been substantial compliance with the remand directives of August 2012.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his obstructive sleep apnea is related to his active service.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the favorable decision herein, discussion of the notice and assistance provided to the Veteran is unnecessary, as any deficiency would constitute harmless error.

II. Factual Background

Service treatment records (STRs) showed that in July 1994, the Veteran reported increased snoring and frequent waking along with his baseline daytime fatigue.  In August 1994, the Veteran complained of snoring and early awakening and of being sleepy during the day, and a physician noted a diagnosis of "rule out sleep apnea."

On a VA examination in November 2005, the examiner diagnosed sleep apnea, improved, but did not provide an opinion regarding the etiology of sleep apnea.

In a May 2006 statement, a primary care manager from Brooke Army Medical Center stated that the Veteran had been assigned to him, at the Family Medicine Service Clinic, since June 2002, and also stated that the following statements were based on a review of outpatient medical records and discussions with the Veteran.  The primary care manager then stated that the Veteran suffers from obstructive sleep apnea, which diagnosis was made via a sleep study in 1994, and no treatment was prescribed at that time, but that another sleep study was performed in 2002, at which time treatment via CPAP was prescribed. 

On a VA examination in March 2013, the diagnosis was obstructive sleep apnea.  His medical history included daytime sleepiness and history of UPPP (uvulopalatopharyngoplasty), and he used a CPAP machine.  It was noted that a sleep study conducted in 2011 showed he had obstructive sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  For rationale, the examiner noted that review of STRs did not show significant complaints that were consistent with sleep apnea, and that sleep apnea was diagnosed in 2011, many years after his retirement.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran contends that his obstructive sleep apnea had an onset during service.  Turning to the facts of this particular case, review of the record shows that the Veteran has been diagnosed with and treated for obstructive sleep apnea; thus, there is sufficient evidence of a current disability.  Further, STRs show that the Veteran was seen for increased snoring and frequent waking along with his baseline daytime fatigue in July 1994, and in August 1994, he reported snoring, early awakening and of being sleepy during the day, and the diagnosis was "rule out sleep apnea."

What is needed in this case is competent evidence linking current obstructive sleep apnea to the treatment and complaints during the Veteran's active service.  In that regard, the competent medical evidence against the Veteran's claim includes the VA examiner's opinion from 2013, which was definitive, but the rationale, in part, states that the Veteran's sleep apnea was diagnosed in 2011, many years after his retirement, which contradicts the record, which includes competent medical evidence clearly showing that the Veteran was diagnosed with obstructive sleep apnea by at least 2005. Thus, this opinion is based in part on an inaccurate factual predicate, and is inadequate.  

The competent evidence of record that supports the Veteran's claim includes the statement from the primary care manager in 2006, who stated that obstructive sleep apnea was diagnosed via a sleep study in 1994, and, likewise, STRs show that the Veteran experienced symptoms of snoring, frequent waking, and daytime fatigue, all of which led to a diagnosis of rule out sleep apnea.

Thus, considering the VA examiner's opinion, which was supported by inaccurate rationale, and the Veteran's competent and credible statements of having obstructive sleep apnea since service, coupled with STRs and the primary case manager's statement in 2006, the Board finds that the evidence is at a minimum in equipoise.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for obstructive sleep apnea is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  .


ORDER

Service connection for obstructive sleep apnea is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


